DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered. Accordingly, claims 1-2 and 4-12 remain pending, claims 1, 5, 6, 9, 10, and 12 have been amended.
Response to Arguments
Interview Summary
	In response to applicant’s remarks filed 09/14/2022, it is noted that applicant remarks in the final paragraph of page 5 of the response that while no agreement has been reached, applicant had incorporated the examiner’s feedback given during the interview in the present supplemental response. While the examiner appreciates applicant’s attempt to incorporate feedback into applicant’s amended claims, however, it is noted that applicant has amended the claims which do not resolve the potential clarity issues under 35 USC 112 discussed during the interview. Accordingly, please see the rejection under 35 USC 112 below.
Double patenting
	Applicant's arguments filed 09/14/2022 have been fully considered. The double patenting rejection has been maintained where appropriate. 
Rejection under 35 USC 103
Applicant’s arguments filed 09/14/2022 have been fully considered but they are not persuasive.

	Applicant argues in the second through fourth paragraphs of page 7
	“In rejecting claim 1, the Office concedes that Afonso fails to teach or suggest "how a plane is defined, the centroid of the anatomical feature, a vector normal to the plane extending away from the plane, or how to determine a first target location based on the vector for the treatment element" (Office Action, page 9). Instead, the Office argues that all of these limitations are disclosed by Brauner. The Applicant respectfully disagrees. 
Brauner describes a mechanism for representing vasculature using a "Poker Chip" representation in order to derive information regarding the vasculature (e.g., "for evaluating vessel diameter, volume, density, or any combination thereof') (see, e.g., paragraph [0010]). The Office argues that the surface of one of Brauner's "Poker Chips" could be interpreted as the Applicant's claimed "plane that approximates the surface of the anatomical feature," that the centerline location ci on the Poker Chip (as illustrated in Fig. 2) could be interpreted as the Applicant's claimed "centroid of the anatomical feature," and that the radius "r" illustrated in Brauner's Fig. 2 could be interpreted as the Applicant's claimed "vector that is normal to the plane and extends away from the centroid of the anatomical feature" (Office Action, page 10). 
First, Brauner's use of a stack of "poker chips" to represent the vascular structure does not teach or suggest using any single "poker chip" to approximate the "surface of an anatomical feature" (emphasis added), such as, for example, the pulmonary vein ostium as discussed in the examples of the Applicant's specification. Therefore, Brauner fails to teach or suggest "defin[ing] a plane that approximates a surface of the anatomical feature" as required by claim 1”

In response, it is noted that upon further review of the prior art, Brauner is no longer relied upon to teach the limitation “define a plane that approximates a surface of the anatomical feature” and instead primary reference Afonso has been relied upon instead to disclose this limitation. Please see the updated rejection below.
Applicant argues in the last paragraph of page 7 through the first paragraph of page 8 
“Second, Brauner fails to teach or suggest any mechanism for determining a target position of a treatment element of a medical device. Instead, Brauner's description is focused entirely on analysis of vasculature. The Office argues that Brauner teaches determining "a first target location for the treatment element of the medical device based on the vector" in paragraph [0014] (Office Action, pages 10-11). However, the examples listed in Brauner's paragraph [0014] are all directed to various aspects of characterizing the vasculature (e.g., size, structure, form, etc.) and make no mention or suggestion of positioning any medical device relative to the vasculature. Brauner, accordingly, clearly fails to teach or suggest determining "a first target location for the treatment element of the medical device based on the vector," as previously recited in claim 1. 
To further highlight this distinction, the Applicant has amended claim 1 to further recite that the first target location for the treatment element is determined based on the centroid of the treatment element being aligned with the vector [(e.g., extending from the centroid of the anatomical feature and normal to the plane that approximates the surface of the anatomical feature)]." As discussed above, Brauner fails to teach or suggest any mechanism for determining a target position for a treatment element. Therefore, Brauner also fails to teach or suggest determining a target position for the treatment element "based on the vector" and certainly fails to teach or suggest determining a target position "based on the centroid of the treatment element being aligned with the vector" as recited in claim 1 as amended.”

In response, similarly as noted in the remarks provided at the top of the page, primary reference Afonso is now being relied upon to disclose some of the limitations previously taught by Brauner. Additionally, the updated rejection below cites Brauner to teach the determination of the first target location for the treatment element of the medical device based on being aligned with the vector (see [0116]) in combination with newly cited disclosure of Afonso. Please see the updated rejection below.
Further, it is noted that the independent claim 1 only requires the broadly defined term “an anatomical feature” and does not require the anatomical feature to specifically be vasculature. Also, while the preamble of claim 1 is directed to "a system for positioning a medical device relative to an anatomical feature", claim 1 does not require a step of "positioning" of the medical device relative to the anatomical feature, much less positioning the medical device relative to the vasculature. And while claim 1 recites a computational process performed by a processor which determines the first target location of the treatment element of the medical device being based on a calculation of the centroid of the treatment element with the vector of the anatomical feature, claim 1 does not recite nor require any mechanism which performs this process. A mechanism is understood in the art to refer to something physical terms that is capable of performing a physical or a mechanical function. In contrast, claim 1 recites the process of determining the first target location for the treatment element of the medical device as being performed by a processor which carries out electrical computation in order to make the determination. 
Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “positioning any medical device relative to the vasculature”, “any mechanism for determining a target position for a treatment element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 9, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-4 of U.S. Patent No. 10702342 (hereafter “the ‘342 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is broader and is therefore anticipated by conflicting claim 1 (the treatment element having a centroid is broader in that it does not require the boundary associated with centroid of the target anatomical feature, does not require multiple recommended target locations). Claim 1 of the immediate application requires only a first target location for the treatment element of the medical device based to be determined based on the centroid of the treatment element being aligned with the vector, and also requires only a first and a second navigational electrode (and does not require the distance between the centroid of the treatment element and the centroid of the target anatomical feature being calculated according to an equation, does not require the target location being in three dimensions according to an equation, does not require the processing circuitry being further configured to display a first and second graphical indicators for the respective target locations for the navigation electrode, and does not require the target location for the navigation electrode being displayed on the display before beginning at least one of a treatment phase and a mapping phase). 
Claim 1 of the immediate application also requires display the distance between the first target location and the location of the medical device on the display. Similarly, claim 4 of the ‘342 patent is broader in that it requires the display showing the first graphical indicator superimposed on the three-dimensional image at a location within the pulmonary vein, without limiting the first graphical indicator to be a distance between the first target location and the location of the medical device on the display.
Additionally, conflicting claim 2 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the treatment element of the medical device being an expandable treatment element, the immediate claim has additional breadth in that the expandable treatment element is broader in that it does not require the medical device to be a balloon), 
conflicting claim 5 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the second target location for the first navigation electrode and a third target location for the second navigation electrode based on the centroid of the treatment element and the vector as  being defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require additional target locations being in three dimensions according to additional equations),
conflicting claim 9 (possess all of the above broader limitations as mentioned in claims 1 and 5, except that while the immediate claim does require the second target location for the first navigation electrode being defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require additional target locations being in three dimensions according to additional equations), and
conflicting claim 10 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the target location for the second navigation being defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require a first target location being in three dimensions according to a first equation, and does not require an additional target location being in three dimensions according to an additional equation),
conflicting claim 12 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the second target location for the first navigation electrode and a third target location for the second navigation electrode which are determined relative to the centroid of the treatment element along the direction of the vector be defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require additional target locations being in three dimensions according to additional equations).
Please note that while the preamble of conflicting claim 1 is directed to “A system for positioning a medical device relative to an anatomical feature” is different from the preamble the patented claim which is directed to “A system for recommending a target location for a medical device relative to a target anatomical feature”, the recitation in the preamble is merely is an intended use/statement of purpose, and do not impart a structural difference – see MPEP 2111.02(II).1
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 5 now recites “determining a second target location for the first navigation electrode and third target location for the second navigation electrode based on the centroid of the treatment element and the vector” in lines 2-4, which renders the claim indefinite because it is unclear how the determination process is “based” on the centroid of the treatment element and the vector which is recited in claim 1, on which claim 5 is dependent, extends in a direction away from the plane normal to the centroid of the anatomical feature. It is unclear if current or updated orientation the longitudinal axis of the medical device with respect to the normal vector extending from the centroid of the anatomical feature is what applicant has intended to impart as the “bas[ed]is” for how the determination of the second and third target locations are determined, or if applicant intends for the determination to be made differently.
Claims 6-11 are also rejected due to their dependency on claim 5 in light of the above rejection of claim 5.
Claim 12 is also rejected for reciting the same and/or similar limitations as outlined above in the rejection of claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso et al. (US20160100770, hereafter “Afonso”), in view of Brauner et al. (US20150302584, hereafter “Brauner”), further in view of Harlev et al. (US20100324414, hereafter “Harlev”).
Regarding claim 1, Afonso discloses a system for determining a target location for a medical device relative to an anatomical feature (FIG. 1), the system comprising:
a medical device including (“the medical device 16 comprises a catheter” [0041]) a treatment element (“the distal end 28 comprises an ablation tip 80, and may be well suited for enhancing radio frequency (RF) ablation procedures.” [0058]; also see configuration 28 [e.g. basket or the like] in re-produced fig. 3 below and 4A and 4B as well as the associated paragraphs) having a centroid (“the distal ring electrode 30 C is represented by a geometric centroid” [0153]), a first navigation electrode and a second navigation electrode (FIG. 1, items 301, and 302), and a longitudinal axis (“shaft 24 is an elongate, tubular, and flexible member configured for movement within the body” [0046]); 
a navigation system in communication with at least one of the first navigation electrode and the second navigation electrode, the navigation system including display, a plurality of surface electrodes in communication with at least one of the first navigation electrode and the second navigation electrode (in reference to FIGs. 1 & 6: “With the electrodes 30 [navigation electrodes] electrically coupled to the ECU 100, the electrodes 30 are placed within electrical fields that the patch electrodes 104 [plurality surface electrodes] create in the body 14 (e.g., within the heart) when the patch electrodes 104 are excited. The electrodes 30 experience [navigation electrodes] voltages that are dependent on the respective locations between the patch electrodes 104 and the respective positions of the electrodes 30 relative to the tissue 12. Voltage measurement comparisons made between the electrodes 30 and the patch electrodes 104 can be used to determine the position of each electrode 30 relative to the tissue 12. Accordingly, the ECU 100 is configured to determine position coordinates (x, y, z) of each electrode 30” [0074], note ECU 100 is part of subsystem 18 which also includes the display 102),  and a processing unit having processing circuitry configured to (“The visualization, navigation, and mapping subsystem 18 may determine the positions of the proximal ring electrode 30 A [or a geometric center thereof], the spot electrodes 30 B, and the distal ring electrode 30 C [or a geometric center thereof] in the same manner as the position(s) of the electrode(s) 30 shown in FIG. 6,” [0059]):
define a plane that approximates a surface of the anatomical feature ([0118]-[0120], [0178] ECU 100 uses ENSITE CONTACT™ technology and Euclidean distance between the electrodes 30 and a geometrical anatomical two dimensional model to define a high definition vector surface map showing the two-dimensional plane of the surface of the anatomical feature and the electrical activity thereof as the medical instrument approaches/reduces in distance to the anatomical feature);
define a centroid of the anatomical feature ([0152], [0154]-[0155], FIG. 13, ECU 100 uses computed metrics and wavefront pattern classifications to identify and highlight on the display device 102 an anatomical target site that is suspected of maintaining atrial fibrillation which is illustrated in the displayed data which originates from locations near the center/centroid of a rotor wavefront, may appear on this type of graph illustrated in FIG. 13 as a rotating trajectory, “orbiting” around an isoelectric point/centroid of the anatomical feature);
define a vector that is normal to the plane and extends away from the centroid of the anatomical feature ([0153], [0178] ECU 100 uses data from both scaler and vector resultant metric data values to generate high definition composites surface maps by combining scaler values by normalizing values and weighing each metric as desired and combining these values, and a linear transformation may put the bipolar vector electrograms into a 3-D orthogonal coordinate frame, as it is known in the art that such a transfer formation would orientate the vectors in a direction);
 while Afonso discloses a navigation system with a plurality of navigation electrodes, and how target locations for the first and seven navigation electrodes are determined (see [0178], FIG. 15), Afonso does not explicitly disclose how to determine a first target location based on the centroid of the treatment element being aligned with the vector of the anatomical feature, compare the first target location to a location of the medical device; and display the distance between the target location and the location of the medical device on the display. 
However, in the same field of endeavor, Brauner teaches processing circuitry configured to:
determine a first target location for the treatment element of the medical device based on being aligned with the vector (“identifying a first region of interest such as a tumor or organ... identifying one or more sub-regions of interest within the first-region...analyzing one or more vascular morphologies...within the sub-region of interest. Non-limiting examples of vascular morphological features include vessel location, vessel diameter, vessel orientation, vessel length, how the vessels are linked, vessel branching information, vessel length, vessel length between branching points, vessel curvature and/or tortuosity, vessel density, binned vessel density, vessel surface area, vascular volume (e.g., density, surface area, etc.), or any others, or any combination thereof.” [0014], and see [0116] a filter used to determine the target location of an anatomical feature is aligned with the direction of the anatomical feature for which the filter was designed to detect); 
compare the first target location to a location of the medical device ([0181] the cutting plane may be centered on x and the centerline response R(x) are compared with any other responses/the location of the medical device in its cutting plane neighborhood N(x, vx), [0193]-[0198] connecting to a point which is close to point y (distance) and each candidate point x may be subjected to this criteria to determine which candidate is the most likely link, to reduce linking errors from relying entirely on the direction/distance obtained from the orientation direction a super Gaussian model is employed to test the possibility of connecting point y with candidate x, given the centerline direction of point x for determining the extent of direction change in the linked centerline/centroid points (e.g., as determined from orientation detection) that would be incurred by linking point y with candidate point x); and 
display the distance between the target location and the location of the medical device on the display ([0181] the response field/distance in the neighborhood N (e.g., a 3×3×3 neighborhood) is then projected onto this cutting plane as displayed on the display).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the navigation system which determines the HD vector surface maps disclosed in Afonso the how to determine a first target location that is based on the vector for the treatment element, compare the first target location to a location of the medical device; and display the distance between the target location and the location of the medical device on the display as taught by Brauner to provide imaging and analytical techniques that provide information about three-dimensional structural characteristics in anatomical features such as blood vessels ([0368] of Brauner). Thereby, determining the displayed alignment of the target location with the direction of the vector from the anatomical feature disclosed by Brauner, this information can may be combined with the HD vector surface maps disclosed by Afonso to determine the first target position for the treatment element.
Afonso, in view of Brauner, does not explicitly disclose the treatment element being disposed between the first navigation electrode and the second navigation electrode.
However, in the same field of endeavor, Harlev teaches the treatment element being disposed between the first navigation electrode and the second navigation electrode (see navigation electrodes 119 located at the distal tip of the catheter, distal to the treatment element (left side of FIG. 2C), and located proximal to the treatment element (right side of FIG. 2C) at the distal end of the catheter in FIG. 2C, [0023] the electrodes are used in navigation of the catheter so that the position of the object is determined based on the measured electrical signals for all of the multiple catheter locations).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Afonso, in view of Brauner with 
the treatment element being disposed between the first navigation electrode and the second navigation electrode as taught by Harlev in order to provide spatial information from the catheter corresponding to the average geometrical configuration of the heart cavity over multiple cardiac cycles or a particular point in the cardiac cycle ([0050] of Harlev).
Regarding claim 2, Afonso, in view of Brauner, and Harlev, substantially discloses all the limitations of the claimed invention, specifically, Afonso discloses a treatment element that is an expandable treatment element (See re-produced figs. 3 and 4A below).

    PNG
    media_image1.png
    576
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    313
    324
    media_image2.png
    Greyscale

Regarding claim 12, Afonso, in view of Brauner, and Harlev, substantially discloses all the limitations of the claimed invention, specifically, Afonso discloses wherein the processing circuitry is further configured to determine a second a second target location for the first navigation electrode and a third target location for the second navigation electrode (“using electric-field or magnetic-field based impedance techniques, the ECU may also determine the three-dimensional position coordinates of each sensor…. Accordingly, the ECU may know the positions and spatial arrangement of the sensors, the voltages at each sensor, and the times at which those voltages were measured. Based on this input data, the ECU may compute a variety of metrics, derivative metrics, and combination metrics...the ECU may also highlight areas of interest in the tissue based on the results of these computed metrics.” [0013]), wherein each of the second target location and the third target location are determined relative to the centroid of the treatment element along the direction of the vector ([0169], FIG. 15 illustrates the vector as target arrows 262 may signify, for example, the mean direction and amplitude the recent activation of the anatomical target, the size of the arrows to 262 displayed also determines the proximity of the centroid of the arrangement of the medical device including the first and second navigation electrodes to the second and third target locations on the anatomical feature. Therefore, the size of arrows 262 being displayed indicating the direction of the vector extending away from the centroid of the anatomical feature allows for the proper determination for the second and third target locations for the first and second navigation electrodes to be made).
Claims 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, and Harlev, as applied to claims 1 and 3, further in view of Christian et al. (US2010019804, hereafter “Christian”). 
Referring to claim 4, Afonso, in view of Brauner, and Harlev, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the first and second navigational electrode distal and proximal to an expandable treatment element.
However, in the same field of endeavor, Christian teaches a catheter for anchoring an electrode in a coronary sinus, including: an elongate catheter body adapted to be inserted into a coronary sinus; at least one wire anchor coupled to the catheter body; and at least one electrode on the catheter body [0020]. 
Christian further teaches, a first navigation electrode is distal to the at least one treatment element (“Electrodes 62 may be positioned…distally of anchor section 66” [0072]) and the second navigation electrode is proximal to the at least one treatment element (“Electrodes 62 may be positioned proximally of anchor section 66” [0072]); 
It would have been obvious to one ordinarily skilled in the art at before the effective filing date of the claimed invention to modify the device disclosed by Afonso, in view of Brauner and Harlev with a first and second navigational electrode as taught by Christian located proximal and distal to an expandable balloon treatment element on a catheter because anchor segment in the deployed configuration, thereby minimizing stasis and thrombus creation and advantageously increasing dwell time of catheter within the coronary sinus during a cardiac mapping operation. ([0076] of Christian) which in turn it effectively shifts the origin of the coordinate system relative to which the position of the mapping catheter is measured ([0008] of Christian).
Regarding claim 5, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso further discloses processing circuitry is further configured to determine a second target location for the first navigation electrode and a third target location for the second navigation electrode (“using electric-field or magnetic-field based impedance techniques, the ECU may also determine the three-dimensional position coordinates of each sensor…. Accordingly, the ECU may know the positions and spatial arrangement of the sensors, the voltages at each sensor, and the times at which those voltages were measured. Based on this input data, the ECU may compute a variety of metrics, derivative metrics, and combination metrics...the ECU may also highlight areas of interest in the tissue based on the results of these computed metrics.” [0013]) based on the centroid of the treatment element and the vector ([0169], FIG. 15 illustrates the vector as target arrows 262 may signify, for example, the mean direction and amplitude the recent activation of the anatomical target, the size of the arrows to 262 displayed also determines the proximity of the centroid of the arrangement of the medical device including the first and second navigation electrodes to the second and third target locations on the anatomical feature).
Regarding claim 6, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso discloses a navigation system further includes a display, the processing circuitry being further configured to display a first graphical indicator for the second target location for the first navigation electrode and display a second graphical indicator for the third target location for the second navigation electrode (“FIG. 11 is a portion of an exemplary graphical user interface (GUI) showing a configuration of sensors, EP data as acquired from tissue, and electrograms representative of the sensors.” [0032]).
Regarding claim 7, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso further discloses a display shows the first and second graphical indicators superimposed on a three-dimensional image of the anatomical feature (“the ECU, may then determine the position of the plurality of sensors, or at least the position of one sensor...the system may then generate a map for display…the system may generate spatial maps of these metrics...these maps may be superimposed onto a geometrical anatomical model representing the tissue.” [0014], “more particularly, indicators representative of the velocity and direction of the wavefront may be superimposed onto the geometrical anatomical model 120” [0119], and “FIG. 15 shows the positions of two ablation tips 80, particularly the ablation tip electrodes, which are superimposed onto the geometrical anatomical model 120 as projections 260” [0169]).
Regarding claim 11, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso wherein the processing circuitry is further configured to display a line corresponding to the vector ([0169], [0178], FIG. 15, ECU 100 can use both scalar and vector resultant metric data values to generate the HD surface map , see lines displayed as arrows which confer proximity to a target since the set of bipolar signals themselves depend on amplitude gradients and, via filtering, the speed of conduction).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, Harlev, and Christian, as applied to claim 7 above, further in view of Park et al. (“Intraprocedural imaging of left atrium and pulmonary veins: a comparison study between rotational angiography and cardiac computed tomography”, hereafter "Park”).
Referring to claim 8, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose an anatomical feature being a pulmonary vein, superimposed on a three-dimensional image of a left atrium.
However, in the same field of endeavor, Park teaches the anatomical feature is a pulmonary vein, the display showing the first graphical indicator superimposed on the three- dimensional image at a location within the pulmonary vein and showing the second graphical indicator superimposed on the three-dimensional image at a location within a left atrium (“FIG. 1: 3D reconstructed rotational angiography of the left atrium superimposed on the fluoroscopic image to guide catheter ablation. LAO 35° (a) and RAO 35° (b). LAA left atrial appendage, LAO left anterior oblique, LIPV left inferior pulmonary vein, LSPV left superior pulmonary vein, RAO right anterior oblique, RIPV right inferior pulmonary vein, RSPV right superior pulmonary vein. The use of specialized software enables 3D reconstruction of the LA and PVs, which can then be integrated into real-time fluoroscopic images and used as a navigation tool for AF ablation” (page 9, column 1, paragraph 1, lines 10-12)).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Afonso, in view of Brauner, Harlev, and Christian with the step of superimposition taught in Park  to be helpful to visualize the individualized and detailed anatomy of these structures and to facilitate the ablation procedure by pre-procedural imaging datasets need to be integrated with the electroanatomical mapping to improve the procedural safety and outcome (Page 1, column 2, paragraph 2, lines 7-9 and 13-16).                                                                                       
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, Harlev, and Christian, as applied to claim 5 above, further in view of Shachar (US20040019447, cited in the applicant’s IDS).
Regarding claim 9, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processing circuitry is further configured to determine the second target location for the first navigation electrode according to the equation: 
ed = [xd, yd, zd,] = [xb, yb, zb,] - ld[a, b, c]
where Id is a distance between the centroid of the treatment element and the first navigation electrode.
However, in the same field of endeavor, Shachar teaches wherein the processing circuitry is further configured to determine the second target location for the first navigation electrode according to the equation:
ed = [xd, yd, zd,] = [xb, yb, zb,] - ld[a, b, c]
("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132] and [0188-0240] for detailed calculations of coordinates)
where Id is a distance between the centroid of the treatment element and the first navigation electrode ("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [located near the balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132], [0181-0182], and [0188-0240] for detailed calculations of coordinates for the balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed Afonso, in view of Brauner, Harlev, and Christian to include the processing circuitry as taught in Shachar in order to provide an apparatus and method for guiding, steering, and advancing invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of x-rays or other ionizing-type radiation, which can be damaging to patient tissue ([0017] of Shachar).
Regarding claim 10, Afonso, in view of Brauner, Harlev, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processing circuitry is further configured to determine the third target location for the second navigation electrode according to the equation:
ep= [xp, yp, zp] = [xb, yb, zb] + lp[a, b, c] 
where Ip is a distance between the centroid of the treatment element and the second navigation electrode.
However, in the same field of endeavor, Shachar discloses wherein the processing circuitry is further configured to determine the third target location for the second navigation electrode according to the equation:
ep= [xp, yp, zp] = [xb, yb, zb] + lp[a, b, c] 
where Ip is a distance between the centroid of the treatment element and the second navigation electrode ("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [located near the balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132], [0181-0182], and [0188-0240] for detailed calculations of coordinates for the balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed in Afonso, in view of Brauner, Harlev, and Christian to include the processing circuitry as taught in Shachar in order to provide an apparatus and method for guiding, steering, and advancing invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of x-rays or other ionizing-type radiation, which can be damaging to patient tissue ([0017] of Shachar).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793